DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the specification discloses erroneous units for the bending resistance index, Nm7/kg3 see for example pages 2, lines 24 and 27, page 5, lines 23-24 and Table 2. The claims recite the correct units Nm6/kg3 
Appropriate correction is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the bending resistance in MD and CD, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The specification is clear that the bags to be used filled claimed device, i.e., VFFS, would need to have the bending resistance Index as claimed in claim 2, see page 2, line 8 through page 3, line 2, yet the independent claim, claim 1, does not recite such property.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Masakazu et al., (hereafter Masakazu), JP 2015124464 A, (Machine translation used).
Regarding claims 1, 14, 16 and 18-19 Masakazu teaches a fillable Kraft paper which is made using the same/similar process as disclosed, i.e., using a blend of refined, bleached and/or unbleached Kraft hardwood and Kraft softwood pulps in proportions falling within the disclosed and claimed range; see abstract and ¶-[0006], [0011]-[0013]. Masakazu teaches the properties of those claims; see ¶-[0006], which teaches the grammage, strain at break, i.e., breaking elongation, in both directions, i.e., MD and CD, and porosity falling within the claimed range and teaches that the bag is fillable with powder products; see abstract. Masakazu teaches the making of fillable bags and teaches the automatic filling of the bags; see ¶-[0051], and therefore, using commonly known bags filling processes FFS, VFFS, (applicants acknowledge that such filling systems are known in the art; see for example the background of the invention on page 1), would have been obvious to one of ordinary skill in the art. Therefore, using a Vertical Form Fill Sealing Machine, VFFS, which is common in the art, see references in the attached PTO-892 form, and has the forming shoulder, forming tube and the other limitations of the device in the independent claim, would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if such the backs taught by Masakazu were filled with such machine. 
With regard to claims 2, 9, 11, 13, 15, 17, 20 and 22, even though the claimed properties of the above claims have not been measured by the reference the properties of must be the same or at least within the claimed range, since the raw materials and the process of making are the same or very similar and thus the claimed properties must be inherent or at the very least the minor modification to obtain the claimed properties would have been obvious to one of ordinary skill in the art. Note that for example the brightness of the paper can be optimized to desired range by the bleaching of the paper/pulp.
As to claims 3-5, Masakazu teaches bleached Kraft paper; see [0003], [0010].
As to claim 6, Masakazu teaches the making of the paper using a fiber suspension, slurry comprising softwood Kraft pulp; see ¶-[0011].
As to claim 7, Masakazu teaches the making of the paper using a fiber suspension, slurry comprising hardwood Kraft pulp; see ¶-[0010] and [0013].
Regarding claim 8, Masakazu teaches blend of Kraft softwood and Kraft hardwood pulps in ranges falling within the claimed range; see ¶-[0013].
As to claims 10 and 21, Masakazu teaches that the paper could be creped; see ¶-[0003] and [0029], therefore, using any creping process known in the art, e.g., microcreping, would have been obvious to one of ordinary skill in the art, absent a showing of unexpected results.
With regard to claims 12 and 23, Masakazu teaches Gurley Porosity, called Air Permeability, from 5 to 60 s, which range falls within the claimed range; see ¶-[0006]-[0007] and 
As to the type of bags of claims 24 and 25 making any type of bags with the Kraft paper of the reference would have been obvious to one of ordinary skill in the art since she/he would have reasonable expectation of success if such paper were used for the making of such bags, which are well-known in the art.
Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over, Mondi “Royal Performance Se White Unglazed Kraft Paper” which date is evidenced by Home Industry News “Mondi Launches new Advantage Kraft White Print and Advantage”.
Mondi teaches a Kraft paper having the same or overlapping properties of the claimed paper, i.e., basis weight, stretch at break, Bending Resistance, Tear strength, etc. From the Bending Resistance and grammage/basis weight data one can calculate the Bending Resistance Index using formula                         
                            B
                            R
                            I
                            =
                            
                                
                                    
                                        
                                            10
                                        
                                        
                                            6
                                        
                                    
                                    B
                                    R
                                
                                
                                    
                                        
                                            B
                                            W
                                        
                                        
                                            3
                                        
                                    
                                
                            
                        
                    , where BRI= Bending Resistance Index [Nm6/Kg3], BR= Bending Resistance in [mN] (milli-Newtons), BW= Basis Weight/Grammage in g/m2, which gives BRI values falling within the claimed range. Note also that the Bending Resistance and grammage are within the claimed range and therefore, the BRI would also be within the claimed range. Mondi does not explicitly recites that the bags can be filled with the claimed process; however, using commonly known bags filling processes FFS, VFFS, (applicants acknowledge that such filling systems are known in the art; see for example the background of the invention on page 1), would have been obvious to one of ordinary skill in the art. Therefore, using a Vertical Form Fill Sealing Machine, VFFS, which is common in the art, see references in the attached PTO-892 form, and has the forming shoulder, forming tube and the other limitations of the device in the independent claim, would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if such the backs taught by Mondi were filled with such machine. The secondary reference evidences that the Kraft paper of the primary reference was known previous to the effective filling date of the current application, since it teaches the sale of such paper on September 23, 2015 in Austria.
Claims 1, 3-8, 10, 12, 14, 16,, 18-19, 21 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mondi, (hereafter Mondi-1) in “Advantage Semi White Extensible White” which date is evidenced by Home Industry News “Mondi Launches new Advantage Kraft White Print and Advantage”.
Mondi-1 teaches a Kraft paper having properties falling within the claimed range, i.e., Basis weight, Stretch at Break, Air resistance, etc. Mondi does not explicitly recites that the bags can be filled with the claimed process; however, using commonly known bags filling processes FFS, VFFS, (applicants acknowledge that such filling systems are known in the art; see for example the background of the invention on page 1), would have been obvious to one of ordinary skill in the art. Therefore, using a Vertical Form Fill Sealing Machine, VFFS, which is common in the art, see references in the attached PTO-892 form, and has the forming shoulder, forming tube and the other limitations of the device in the independent claim, would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if such the backs taught by Mondi were filled with such machine. The secondary reference evidences that the Kraft paper of the primary reference was known previous to the effective filling date of the current application, since it teaches the sale of such paper on September 23, 2015 in Austria. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the making of “Kraft Papers.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF